Honorable W. M. Tucker    '*.   ..
County Attorney     .
Colllngsworth County
Wellington,  Texas
Dear Sir:                  Opinion No. O-3802
                          .Re: Whether under H.B. 821 of the
                                47th Leg., the justice of the
                                peace and the county clerk
                                must keep transcribed records
                                of birth and death certificates.
             Your letter.of July 21,'19!!1,. requests the opinion
of this department regarding House Blll,No. 821 of the 47th
Legislature.     You ask:     ,.
          "Is It necessary by the.provlslons    of-
     these two amendments that both the Justice
     of the Peace and County Clerk, each keep a
     bound volume of birth and death certificates?
     Or                 .'

            "Would It be permlssable for     the County
     Clerk tomfile her copies of birth       and~death
     certlSlcaLes   in alphabetical  order    instead
     of transcribing   them Into a bound     record?"
           The duties oS,a justice of the peace as the local
registrar,  and of the county clerk who receives copies of
birth and death certificates   for recordatlon are undhanged
by House Bill No. 821.
             Under Rule, 52a of Article 4477, Vernon's Annotated
Civil Statutes, each local registrar 1s required to "make
a complete and accurate copy of each birth and each death.
certlSlcate.reglsteredby      him In a record book supplied In
accordance with the provisions of Section 18 of this Act,
to be preserved permanently In his office     as the local
record, In such manner as directed by the state registrar,
or In the event that local ordinances require that all ye-
ports of births and deaths be made in duplicate,      he may
permanently bind the duplicate reports and index them,ln
the manner prescribed in Section 18 for the state regi&ir."
Honorable W. ‘M. Tucker, Page 2

HouQe Bill    No. 821 makes no ohange In thl0 requirement of a
justloe   of’ the peaoe serving as the local registrar.
            As to the oounty olerk, .the requirement In House
Bill No. 821 is that the certltioates    be “reoorded In the
county olerk’b office In their respeatlve oounties on or
before th,e tenth of the following month,” Again the
language Is used “and’shall be deposited in the county
olerti’s offloe.   The county clerk ahall be paid for index-
ing and preserving suoh reoords, such oompensatlon aa may be
a reed upon by the commiselonere~ court.”      (Rule 53a, Article
4$77).
           Rule 51a of Artlole 4477 supra, as amended by the
46th Legislature  (Acts 1939, P. 346), provides that “each
county shall print and supply the County Clerk with perman-
ent record books, in form approved by the State Registrar,
for the recording of all births and deatha occurring within
their respective  jurisdictions’. The State Registrar shall
prepare and issue such detailed Instructions   as may be
required to procure the uniform observance of Its pro-
visions and the maintenance of. a perfect aystem of reglstra-
tlon; and no other forma shall be used than those approved by
the State Department of Health.
            In Opinion No. O-3748, this department held that
“considering    the two provisions of Article 4477, quoted
above, it Is apparent that it was contemplated by the
Legislature    that eaah county clerk should file, Index and
record in full a oopy of eaqh birth,and death aertlflcate
deposited In his offloe by the commlssloners~ court In the
permanent reoord ~books, in form approved by the State
Registrar,   for the recording of all births and deaths.
occurrlng wlthln their respective jurisdictions.”
                                          Yours very truly
                                          GERALDC. MANN
APPROVED
       AUG..l,     1941                        GENERAL
                                       A’M’ORNEY      OF TEXAS
S/    Grover Seilers ”
      Grover Sellers
      FIRST ASSISTANT                  By S/       ZolJle C. Steakley
      ATlVRNEYOENERAL                              Zollle C. Steskley
                                                   Assistant
ZCS: eaw
APPROVgU :
OPINIONCOMMI’FPZR
By*   B.W.B.
      CHAIIRMAN
             ’